         fflfflML
Christopher Samuel
Pro Se, Litigant
Address: 282 E 35th Street,
Brooklyn NY 112203
Telephone: 9176809897                             BRODIE, J.
Pro Se Litigant for Plaintiff
                                                      LEVY, M.J.
                      UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF NEW YORK




 CHRISTOPHER SAMUEL, New
 York an individual,
                                     COMPLAINT AND DEMAND FOR
               Plaintiff,            JURY TRIAL

        vs.
                                      1. Breach of Loan Agreement
       EVE ARON, California           2. Intentional Interference with
   an individual,                       a Prospective Economic
                                        Advantage
               Defendants             3. Breach of Covenant of Good Faith
                                        and Fair Dealing
                                      4. Fraud
                                      5. Unjust Enrichment
      Christopher Samuel, individual ("Plaintiff") hereby files this Complaint
against defendant Eve Aron, "Defendant" and allege as follows


                                SUMMARY OF ACTION


   1. Defendant Eve Aron fraudulently induced Plaintiff Christopher Samuel in
      Winter of 2019, to provide monies as an investment opportunity into
      Defendant's horse training business. The Defendant and Plaintiff were
      acquaintances and communicated via social media regularly.

   2. The Plaintiff being an young entrepreneur, was keen on reaching a broader
      audience and the defendant enticed the plaintiff with many promises of
      access to horse shows, his name and brand being affiliated with the horses
      and a global platform to build his brand to a new audience.

   3. The defendant requested from the plaintiff in February 2019 a cash loan in
      the amount of $80,000 payable immediately in order for the defendant to
      purchase a seven year old gelding warmblood imported from Germany
      ("New Horse"). The plaintiff realizing this was a large amount of money for
      a young entrepreneur like himself resisted. However, due to the
      defendants' insistence and promises of "entry to the horse world"; "global
      branding for his company"; "your name will be announced to the horse
      world as a young horse owner".

   4. The plaintiff and defendant entered into a loan agreement (the
      "agreement") on March 1, 2019. The Plaintiff then fulfilled his contractual
      duties and paid via cashiers check the $80,000 per the agreement. The
      repayment of funds in a timely manner was paramount in the agreement
      due the large amount transferred via an unsecure loan and was considered
      a material term in the agreement.

   5. The Defendant knew the plaintiff taking was extreme risk with this loan and
      agreed to timely payment terms in the agreement. Of which 1) to pay
      $50,000 with in 6 weeks of the execution of the agreement; 2) pay 50% of
      earnings generated from New Horse within 7 business days of defendant
      obtaining earnings 3) pay 50% of earnings generated from 3 of the
      Defendants existing horses : Diorado VDL- a ten year gelding warmblood
   imported from Germany; Farolito - a eight year old gelding warmblood
   from the Netherlands and Maybellene - a twelve year old mare warmblood
   imported from Holland ("Old Horses"). The agreement stated that if any of
   these payments were not fulfilled the contract would be considered
   breached by the non-fulfilling party.

6. In the 48 hours leading up to the completion of the loan agreement the
   Defendant was in constant contact with the plaintiff. However, as soon as
   the money was transferred the defendant became distant and hard to
   contact. The plaintiff, being a young entrepreneur, needed the repayment
   in the contractually obligated timeframe.

7. From 48 hours of the execution of the agreement there has been hundreds
   of communication request made by the plaintiff to the defendant. Many of
   them met by silence or unkind words by the defendant to the plaintiff for
   the audacity to ask for the defendants' duties of the contract to be
   performed.

8. To date, the defendant has paid approximately $50,000 of the initial loan
   amount and has materially breached on every term of the agreement.

9. Accordingly, Plaintiff now seeks relief in this action against the defendant
   for claims of breach of contract, intentional interference with prospective
   economic advantage, breach of covenant of good faith and fair dealing,
   fraud, unjust enrichment

                                   THE PARTIES


10. Christopher Samuel is a New York domiciled in New York. Plaintiff does
   substantial, Systematic, and continuous business in the State of NewYork.
   Plaintiff resides at 282 East 35th Street, New York NY 11203. Defendant Eve
   Aron resides at 510 S. Sparks St, Burbank, California 91506.

11. On information and belief, Defendant Eve Aron is an individual residing in
   California. On information and belief, defendant does substantial
   systematic, and continuous business in the State of California and this
   judicial district.
                            JURISDICTION AND VENUE


12.This court has jurisdiction based on the diversity of citizen between the
   Parties, and the amount in controversy, exclusive of interest and cost,
   exceeds $75,000. Jurisdiction is therefore proper in this court pursuant to
   28 U.S.C. § 1332.


13. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 because a
   substantial part of the acts and omissions giving rise to the claims occurred
   in this District within the meaning of 28 U.S.C. § 1391(f)l. On information
   and belief, the loan agreement originated in this district and the parties
   consented that New York law will govern the agreement.

14.This Court may properly exercise personal jurisdiction over Defendant has
   expressly aimed their tortious conduct at the State of New York such that
   New York can be said to be a focal point of the tortious activity.

                              FACTUAL ALLEGATIONS


15.Plaintiff and Defendant entered a written loan agreement On or about
   March 1, 2019. This agreement was signed by both parties.

16. In this agreement Plaintiff and Defendant agreed that the Plaintiff would
   loan the defendant $80,000 to purchase a New Horse, in exchange for the
   total payback of funds, royalties from the earnings of the New Horse and 3
   aforementioned Old Horses in the accordance of with the terms of the
   agreement. In the effect of a breach by the defendant liquated damaged
   were agreed to be $400,000.

17.After the execution of the agreement the plaintiff obtained a cashiers check
   in the amount of $80,000 USD and transferred monies to the defendant as
   per the agreement. Therefore fulfilling his contractual obligations.
18. The defendant subsequently purchased the New Horse and in plaintiffs
   information and belief, currently training, leasing and competing the New
   Horse and the Old Horses.


19. After the purchase of the Horse by the defendant has been extremely
   difficult and their has been no accounting of the monies earned by either
   the New Horse or Old Horses. Nor has the balance of the initial loan been
   remitted.


20. Plaintiff has many text messages illustrating the defendants lack of
   fulfilling her contractual duties. Plaintiff also has text messages and other
   communications with the defendant assuring the plaintiff that the $80,000
   would open doors to the global world of horse training and competing.

21. The defendant has not introduced the plaintiff to any of the horse shows,
   the plaintiffs brand has not been mentioned once in any horse
    merchandise, the defendant knew that the she had no intention of this
   occurring and only told the plaintiff that to induce him to loan her the
   $80,000.

                   DEFENDANT AND THEIR TORTIOUS ACTIVITIES


22. Defendant fraudulently induced the plaintiff to enter into a contract.
   Defendant has breached the contract, intentionally interfered with a
   prospective economic advantage, breached covenant of good faith and fair
   dealing and has been unjustly enriched by the plaintiffs monies.

23. Defendant knowingly, willingly and with wanton conduct began breaching
   the agreement once the New Horse was purchased and delaying or not
   remitting payments that were agreed upon in the contract.

24. Plaintiff is informed and believes, and on that basis alleges that Defendant
   intentionally and in bad faith began to and begin operating and making
   transactions of both the New Horse and Old Horses without the consent of
   the plaintiff. Doing so without consent of the Plaintiff. Defendant:
               i. Blocking access to the New Horse information accounts and
                 funds;
                ii. Preventing Plaintiff from equally sharing in profits and surplus;
               iii. Preventing Plaintiff from equal rights and management
                    according to the United States Equestrian Federation;
               iv. Preventing Plaintiff from access to the New Horse and Old
                   Horses earnings and records

                v. Intentionally not giving Plaintiff true and full information;
               vi. Not accounting to the plaintiff for any benefits Defendant
                   received;

               vii. Denying the Plaintiff the formal right to account for business
                   affairs

25. Despite Plaintiff's continued request for the Defendant to fulfill the
agreement, the defendant has ignored the Plaintiff.
26. Defendant has never introduced the plaintiff to any persons in the horse
training or equestrian industry.

27. Upon learning the extent of the breach, after defendant failure to cure this
breach, the plaintiff had no choice but to commence this action.


                                 PLAINTIFF'S HARM



28. Plaintiff has suffered economic harm. As a young entrepreneur he has to lay
out large amounts of capital to fund his shows and events. Due to the defendant's
wanton and willful actions, the plaintiff has been unable to support his livelihood.
29. By reason of her conduct, defendant has caused and will continue to cause
irreparable injury to the plaintiff.
30. Defendant's breach of the agreement has caused injury to Plaintiff in a
amount to be proven at trial.
                               FIRST CAUSE OF ACTION

                             BREACH OF LOAN AGREEMENT
31. Plaintiffs reallege and incorporate herein each and every allegation contained
in Paragraphs 1-30 as fully set forth herein.


32. Under Business and Corporate law in order to breach a contract the following
elements must be established: (1) a valid and enforceable contract; (2) the
plaintiff's performance of the contract; (3) breach by the defendant; and (4)
damages.

33. Plaintiff and Defendant entered into a valid written contract "loan
agreement" dated March 1,2019 and signed by both parties.
34. Plaintiff has performed all conditions, covenants, and promises required to be
performed by Plaintiff in accordance with the terms of the Loan Agreement
alleged herein.
35. As detailed above, defendants have breached the loan agreement by, among
many things:
               •   Failure to pay the Plaintiff in a timely manner the balance of the
                   loan from the earnings of the New Horse

               •   Failure to pay the Plaintiff in a timely manner the earnings from
                   the New Horse

               • Failure to pay the Plaintiff in a timely manner the earnings from
                   the Old Horses

               •   Failure cure any late payments according to the above
                   mentioned contract

               •   Failure to allow for inspection of books and accounting as a
                   manager/owner of the New Horse
               •   Failure to disclose any ownership details in regards to New
                   Horse

36. Asa direct and proximate result of the Defendant's breaches of the loan
agreement as foresaid, plaintiff has suffered severe economic harm and monetary
damages in an amount to be proven at trial.
                             SECOND CAUSE OF ACTION

          INTENTIONAL INTERFERENCE WITH PROSPECTIVE ADVANTAGF


37. Plaintiffs reallege and incorporate herein each and every allegation contained
in Paragraphs 1-36 as fully set forth herein.
38. Pursuant to Business and Corporate Law in order to intentionally interfere
with a prospective advantage: 1) an economic relationship between the plaintiff
and some third person containing the probability of future economic benefit to
the plaintiff; 2) knowledge by the defendant ofthe existence ofthe relationship;
3) intentional acts on the part of the defendant designed to disrupt the
relationship; 4) actual disruption of the relationship; and 5) damages to the
plaintiff proximately caused by the acts of the defendant".
39. Defendant enticed the plaintiff to enter the contract based on her contacts
and contracts to be gained in the industry. The defendants wanton and willful
conduct has prevented the plaintiff from obtaining the contracts and contacts he
was promised to obtain.
40. As a direct and proximate result of the Defendant's intentional interference
with prospective advantage as foresaid, plaintiff has suffered severe economic
harm and monetary damages in an amount to be proven at trial.


                              THIRD CAUSE OF ACTION

           BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING


41. Plaintiffs reallege and incorporate herein each and every allegation contained
in Paragraphs 1-40 as fully set forth herein.

42. In general, every contract or agreement contains an implied duty of good
faith and fair dealing. This duty requires that neither party will do anything that
will destroy or injure the rights of the other party.
43. In analyzing the facts of this case, it is clear that the defendant with willful
and wanton acts breached this duty.

44. Defendants wanton disregard terms of the agreement is clear by the
defendants actions.


45. Defendants actions as alleged constitutes misappropriation and a violation of
plaintiffs rights in the agreement and a breach of implied covenant of good faith
and fair dealing.

46. As a result of the unlawful conduct of the Defendant alleged above the
plaintiff have been and continue to be substantially injured and entitled to
damages they have sustained and any gains, profits, advantages obtained by
defendant as a result of their unlawful acts.


                             FOURTH CAUSE OF ACTION


                             FRAUDULENT INDUCEMENT


47. Plaintiffs reallege and incorporate herein each and every allegation contained
in Paragraphs 1-46 as fully set forth herein.

48. In order to state a claim for fraudulent inducement, there must be a knowing
misrepresentation of material present fact, which is intended to deceive another
party and induce that party to act on it, resulting in injury.

49. Defendants knowing misrepresented to the plaintiff that she was going to
introduce him to the horse industry. Knowing the plaintiff was a young
entrepreneur, the defendant falsely guaranteed the plaintiff access to horse
shows, equestrian events and horse events.

50. The plaintiff relied on the defendants misrepresentations and agreed to enter
into the loan agreement.

51. To date, the defendant has not introduced the plaintiff to anyone in the horse
industry, the plaintiff has not attended any horse shows or events.
52. As a result of the unlawful conduct of the Defendant alleged above the
plaintiff have been and continue to be substantially injured and entitled to
damages they have sustained and any gains, profits, advantages obtained by
defendant as a result of their unlawful acts.


                                 FIFTH CAUSE OF ACTION


                                  UNJUST ENRICHMENT


53. Plaintiffs reallege and incorporate herein each and every allegation contained
in Paragraphs 1-52 as fully set forth herein.

54. As a result of the unlawful conduct of Defendant alleged above, defendant has
been unjustly enriched at Plaintiff's expense by receiving plaintiffs monies
without providing the contractually bargained for consideration.

55. As a result of the unlawful conduct of the Defendant alleged above the
plaintiff have been and continue to be substantially injured and entitled to
damages they have sustained and any gains, profits, advantages obtained by
defendant as a result of their unlawful acts.



                                PRAYERS FOR RELIEF


WHEREFORE, Plaintiffs respectfully request judgement against Defendant, and
their respective partners, agents, and employees and any and all persons in active
concert or participation with Defendant, and each of their heirs, executors,
adminstrators, successors, licensees, assigns, subsidiaries, parents, affiliats,
divisions, co-venturers, partners, officers, directors, employees, agents and any
other persons, corporates or other entities action under the direction,
supervision, control or on concert or participation with Defendant

2. Awarding all damages requested in complaint including direct, liquated, and
incidental damages;




10
3. Awarding an accounting to Plaintiffs for the gains and profits of Defendant and
for the the damages sustained by Plaintiffs as a result of the willful, intentional
and wrongful conduct of Defendant in the amount of 2 million dollars

4. Awarding pre- and post-judgement interest;

5. Awarding such other relief as the court deems just and proper.

Dated: September 12, 2019



                                                HStopher Samuel
                                             Pro Se Plaintiff
                                             CHRISTOPHER SAMEUL




11
